Fourth Court of Appeals
                           San Antonio, Texas
                                JUDGMENT
                              No. 04-17-00612-CR

                                James CHASE,
                                   Appellant

                                       v.

                             The STATE of Texas,
                                   Appellee

          From the 144th Judicial District Court, Bexar County, Texas
                       Trial Court No. 2016CR6198B
                Honorable Lorina I. Rummel, Judge Presiding

BEFORE JUSTICE MARTINEZ, JUSTICE ALVAREZ, AND JUSTICE CHAPA

In accordance with this court’s opinion of this date, this appeal is DISMISSED.

SIGNED December 13, 2017.


                                        _________________________________
                                        Rebeca C. Martinez, Justice